 Case 1:21-cv-00197-PLM-SJB ECF No. 6, PageID.19 Filed 03/19/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN

BEVERLY ANDERSON, individually and on behalf
of all others similarly situated,            Case No. 1:21-cv-00197-PLM-SJB

                                 Plaintiff,                  Hon. Paul L. Maloney

       vs.

CATALINA STRUCTURED FUNDING, INC.,

                                 Defendant.

                  STIPULATION AND ORDER TO EXTEND TIME FOR
                     DEFENDANT TO RESPOND TO COMPLAINT

       Plaintiff Beverly Anderson purported to serve Defendant Catalina Structured Funding,

Inc. with the summons and complaint in this matter on March 2, 2021, which would make

Defendant’s deadline to respond to the complaint March 23, 2021. Defendant disputes that

service was proper. However, the parties are actively discussing a possible resolution to this

matter. In order to allow the parties to focus their resources on resolving this matter, and to

allow Defendant time to retain counsel in the event that the parties are not able to resolve this

matter, the parties agree to extend the time for Defendant to respond to the complaint by 45-days,

until and including May 7, 2021. Because the Court has not yet scheduled the Rule 16

Conference, this extension will not affect any other deadline.

 By:    /s/ Ignacio Hiraldo (w/ permission)            By:     /s/ Christopher R. Milton
        IJH Law                                                Catalina Structured Funding, Inc.
        Ignacio Hiraldo, Esq.                                  Christopher R. Milton
        1200 Brickell Ave., Suite 1950                         2626 Foothill Blvd., Ste. 200
        Miami, FL 33131                                        La Crescenta, CA 91214
        E: IJhiraldo@IJhlaw.com                                Tel (800) 449-6311
        T: 786-496-4469                                        chris@csfcap.com

        Attorney for Plaintiff                                 Defendant




                                                 -1-
 Case 1:21-cv-00197-PLM-SJB ECF No. 6, PageID.20 Filed 03/19/21 Page 2 of 2




                                            ORDER

       This matter is before the Court on the parties’ Stipulation and the Court, being fully

advised in the premises, does hereby GRANT the parties’ Stipulation. Therefore, IT IS

HEREBY ORDERED that the time for Defendant Catalina Structured Funding, Inc. to respond

to the complaint is extended by 45-days, until and including May 7, 2021.



 DATED: __________________            By:
                                             The Hon. Paul L. Maloney
                                             United States District Judge




                                               -2-
